 



Exhibit 10.1
PHARMION CORPORATION
AMENDED AND RESTATED
2001 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
          1.     Purpose. The Amended and Restated 2001 Non-Employee Director
Stock Option Plan (the “Plan”) is intended to promote the interests of Pharmion
Corporation (the “Company”) by providing equity-based compensation as an
inducement to obtain and retain the services of qualified persons who are
neither employees nor officers of the Company to serve as members of the Board
of Directors of the Company (the “Board”) which compensation is tied directly to
shareholder return. Effective as of April 1, 2005, the Plan amends and restates
the Company’s Amended and Restated 2001 Non-Employee Director Stock Option Plan
(which was reapproved by the stockholders of the Company on September 23, 2003),
which amended and restated the Company’s 2001 Non-Employee Director Stock Option
Plan (the “Original Plan”). The stockholders of the Company approved an
amendment to increase the number of shares of Stock that may be offered under
the Plan by an additional 100,000 shares on June 1, 2005, from 375,000 shares to
475,000 shares. The expiration date of the Plan, after which no awards may be
granted hereunder, shall be September 23, 2013; provided, however, that the
administration of the Plan shall continue in effect until all matters relating
to the payment of Awards previously granted have been settled.
          2.     Rights to be Granted. Options give an optionee the right for a
specified time period to purchase a specified number of shares of common stock,
par value $0.001, of the Company (the “Stock”). Options granted under the Plan
are not intended to be “incentive stock options” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
          3.     Available Shares. Subject to Section 13 hereof, the aggregate
number of shares of Stock reserved and available for issuance pursuant to awards
granted under the Plan is 475,000 shares, as increased annually on the date of
each annual meeting of the Company’s stockholders following an IPO (as defined
below) by an amount of shares equal to the lesser of (i) 50,000 shares of Stock
or (ii) such lesser number of shares as determined by the Board. Shares subject
to the Plan are authorized but unissued shares or shares that were once issued
and subsequently reacquired by the Company. If any options granted under the
Plan are surrendered before exercise or lapse without exercise, in whole or in
part, the shares reserved therefor revert to and continue to be available for
grant under the Plan.
          4.     Administration. The Plan shall be administered by the Board or
the Compensation Committee of the Board or such other committee of the Board
comprising of at least two people as the Board may appoint to administer the
Plan (the entity administering the plan from time to time is hereafter referred
to as the “Committee”). The Committee shall have the power to construe the Plan,
to determine all questions thereunder, and to adopt and amend such rules and
regulations for the administration of the Plan as it may deem desirable.

 



--------------------------------------------------------------------------------



 



          5.     Award Agreement. Each award granted under the provisions of the
Plan shall be evidenced by an award agreement, in such form as may be approved
by the Committee, which agreement shall be duly executed and delivered on behalf
of the Company and by the individual to whom such award is granted. Each
agreement shall contain such terms, provisions, and conditions not inconsistent
with the Plan as may be determined by the Committee.
          6.     Eligibility and Limitations. Awards may be granted pursuant to
the Plan only to non-employee members of the Board (each, a “Non-Employee
Director”).
          7.     Option Price. The exercise price of the Stock covered by the
automatic grant of an option pursuant to Section 8 shall be the “Fair Market
Value” of the Stock on the date of grant. For purposes of the Plan, the Fair
Market Value of the Stock as of any date means (i) if the Stock is listed on a
national securities exchange, the closing price on the primary exchange with
which the Stock is listed and traded on the date prior to such date, or, if
there is no such sale on that date, then on the last preceding date on which
such a sale was reported; (ii) if the Stock is not listed on any national
securities exchange but is quoted in the NASDAQ National Market System on a last
sale basis, the closing price reported on the date prior to such date, or, if
there is no such sale on that date, then on the last preceding date on which a
sale was reported; (iii) if the Stock is not listed on a national securities
exchange nor quoted in the NASDAQ National Market System on a last sale basis,
the amount determined by the Committee to be the fair market value based upon a
good faith attempt to value the Stock accurately and computed in accordance with
applicable regulations of the Internal Revenue Service; or (iv) notwithstanding
clauses (i) — (iii) above, with respect to options granted as of the
consummation of an initial public offering (an “IPO”), the price at which Stock
is initially offered to the public in such IPO.
          8.     Automatic Grant of Options.
               (a)     Catch-Up Grants. Prior to February 11, 2003, pursuant to
the terms of the Original Plan, each Non-Employee Director received an initial
grant (an “Original Plan Option”) of an option to purchase 12,500 (adjusted to
take into account the 1 for 4 reverse stock split effective as of September 25,
2003 (the “Reverse Split”)) shares of Stock either on April 17, 2001, the date
of the adoption of the Original Plan (the “Original Effective Date”), or upon
such other date that an individual became a Non-Employee Director (the date upon
which such grant was made, the “Original Grant Date”). Effective as of
February 11, 2003, each Non-Employee Director who has received an Original Plan
Option, other than any Non-Employee Director who has received an option to
purchase shares of Stock pursuant to a consulting or similar arrangement with
the Company, shall be automatically granted, without further action by the
Committee, an option to purchase 12,500 (adjusted for the Reverse Split) shares
of Stock (a “Catch-Up Option”).
               (b)     Initial Grant. Unless action is taken by the Committee to
reduce such number, in the event an individual who was not a Non-Employee
Director on February 11, 2003 subsequently becomes a Non-Employee Director, such
Non-Employee Director shall be automatically granted, on the date upon which
such individual first becomes a Non-Employee Director, without further action by
the Committee, an option to purchase 25,000 shares of Stock.

2



--------------------------------------------------------------------------------



 



               (c)     Annual Grant. Prior to February 11, 2003, pursuant to the
terms of the Original Plan, on the first anniversary of the Original Effective
Date, each Non-Employee Director on such date received a grant of an option to
purchase 1,250 (adjusted for the Reverse Split) shares of Stock. Unless action
is taken by the Committee to reduce such number, commencing on the second
anniversary of the Original Effective Date, each year, on the anniversary of the
Original Effective Date (or, if an IPO has occurred, the date of the Company’s
Annual Meeting of Stockholders), each Non-Employee Director shall be
automatically granted on such date, without further action by the Committee, an
option to purchase 5,000 shares of Stock.
          9.     Period of Option. The options granted hereunder shall expire on
a date which is ten (10) years after the date of grant of the options.
          10.     Exercise of Option. Options shall be exercised by the delivery
to the Company at its principal office or at such other address as may be
established by the Committee of written notice of the number of shares of Stock
with respect to which the option is being exercised accompanied by payment in
full of the purchase price of such shares. Unless otherwise determined by the
Committee at the time of grant, payment for such shares may be made in cash or
by bank check (acceptable to the Committee) or, in the discretion of the
Committee, (i) in shares of Stock (valued at the Fair Market Value at the time
the Option is exercised) having in the aggregate a value equal to the aggregate
exercise price, which either (a) have been held by the Non-Employee Director for
at least six-months, or (b) were acquired from a person other than the Company,
(ii) in other property having a Fair Market Value on the date of exercise equal
to the aggregate exercise price, or (iii) following the date of an IPO, by
delivering to the Committee a copy of irrevocable instructions to a stockbroker
to deliver promptly to the Company an amount of sale or loan proceeds sufficient
to pay the aggregate exercise price; provided, however, that the Company shall
not directly or indirectly, extend or maintain credit, or arrange for the
extension of credit, in the form of a personal loan to or for any Non-Employee
Director under (iii) above, or otherwise, in violation of Section 402 of the
Sarbanes-Oxley Act of 2002.
          11.     Exercisability and Vesting of Shares; Non-Transferability of
Options.
               (a)     Exercisability. Options automatically granted under the
Plan pursuant to Section 8 shall be immediately exercisable and shall vest in
accordance with the applicable vesting provisions contained in subsection
(b) hereof. In the event an optionee elects to exercise an option granted
pursuant to Section 8 which is partially or wholly nonvested, the Stock received
in respect of the nonvested portion of the option (the “Special Restricted
Stock”) shall initially be nonvested and subject to repurchase by the Company
upon an optionee’s ceasing to be a member of the Board for any reason, at the
exercise price paid per share, with the Special Restricted Stock vesting, and
the Company’s repurchase right on such Special Restricted Stock lapsing, on the
same date or dates that such nonvested portion of the option would otherwise
have vested (had it remained unexercised) in accordance with subsection (ii) and
(iii) of subsection 11(b) hereof; provided, however, that in no event shall any
additional shares of Special Restricted Stock vest after the optionee’s
cessation from service as a Non-Employee Director.

3



--------------------------------------------------------------------------------



 



               (b)     Vesting.
                    (i)     Each Original Plan Option and each Catch-Up Option
shall vest as to 25% on the Original Grant Date, and the remainder shall vest
ratably on each of the first three anniversaries of the Original Grant Date.
                    (ii)     Each initial grant of options pursuant to Section
8(b) which is granted at any time on or after February 11, 2003 shall vest
ratably on each of the first four anniversaries of the date of grant of such
options.
                    (iii)     Each annual grant of options described in Section
8(c) hereof shall vest 100% on the first anniversary of the date of grant of
such options.
               (c)     Legend on Certificates. The certificates representing
shares of Stock acquired under the Plan shall carry such appropriate legend, and
such written instructions shall be given to the Company’s transfer agent, as may
be deemed necessary or advisable by the Committee or counsel to the Company.
               (d)     Non-Transferability. Unless otherwise determined by the
Committee, either at the time of grant or prior to the time of transfer, options
granted pursuant to the Plan shall not be assignable or transferable other than
by will or the laws of descent and distribution, and shall be exercisable during
an optionee’s lifetime only by him.
          12.     Termination of Option Rights. (a) In the event an optionee
ceases to be a member of the Board for any reason, all unvested options shall be
forfeited back to the Company and any then unexercised options granted to such
optionee which were exercisable at the time the optionee ceased to be a member
of the Board may be exercised until the earlier of the last day of the option
term or the date that is three months after the date of such termination as a
Board member.
               (b)     In addition to the Company’s right to repurchase Special
Restricted Stock as described in Section 11(a), at any time prior to an IPO, in
the event an optionee ceases to be a member of the Board for any reason, the
Committee may, in its discretion, and on terms it considers appropriate, require
an optionee, or the executors or administrators of an optionee’s estate, to sell
back to the Company all shares of Stock (other than Special Restricted Stock) at
a price equal to the Fair Market Value at the time of repurchase.
          13.     Adjustments Upon Changes in Capitalization and other Matters.
               (a)     Awards granted under the Plan, any agreements evidencing
such awards and the maximum number of shares of Stock subject to all awards
under the Plan may be subject to adjustment or substitution, as determined by
the Committee in its sole discretion, as to the number, price or kind of a share
of Stock or other consideration subject to such awards or as otherwise
determined by the Committee to be equitable (i) in the event of changes in the
outstanding Stock or in the capital structure of the Company by reason of stock
dividends, stock splits, reverse stock splits, recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges, or other
relevant changes in capitalization occurring after the date of grant of any such
option or (ii) in the event of any change in applicable laws or any change in

4



--------------------------------------------------------------------------------



 



circumstances which results in or would result in any substantial dilution or
enlargement of the rights granted to, or available for, participants in the
Plan, or (iii) for any other reason which the Committee, in its sole discretion,
determines otherwise warrants equitable adjustment because it interferes with
the intended operation of the Plan. The Company shall give each participant
notice of an adjustment hereunder and, upon notice, such adjustment shall be
conclusive and binding for all purposes.
               (b)     Notwithstanding the above, in the event of any of the
following:
                    (i)     the Company is merged or consolidated with another
corporation or entity such that after such merger or consolidation the Company
is not the surviving entity or the ultimate parent of the surviving entity;
                    (ii)     all or substantially all of the assets of the
Company or the Stock are acquired by another person or entity;
                    (iii)     the reorganization or liquidation of the Company;
or
                    (iv)     the Company shall enter into a written agreement to
undergo an event described in clauses (i), (ii) or (iii) above,
then the Committee may, in its discretion and upon at least 10 days advance
notice to the affected persons, cancel any outstanding options and pay to the
holders thereof, in cash or Stock, the value of such options based upon the
price per share of Stock received or to be received by other shareholders of the
Company in the event. The terms of this Section 13 may be varied by the
Committee in any particular option agreement.
          14.     Compliance with the Law.
               (a)     The Company is relieved from any liability for the
nonissuance or non-transfer or any delay in issuance or transfer of any shares
of Stock subject to award under the Plan which results from the inability of the
Company to obtain, or any delay in obtaining from any regulatory body having
jurisdiction, all requisite authority to issue or transfer shares of Stock of
the Company upon exercise of the options under the Plan or shares of Stock
issued as a result of such exercise of the options, if counsel for the Company
deems such authority necessary for lawful issuance or transfer of any such
shares. Appropriate legends may be placed on the stock certificates evidencing
shares issued pursuant to any award to reflect such transfer restrictions.
               (b)     Each award granted under the Plan is subject to the
requirement that if at any time the Committee determines, in its discretion,
that the listing, registration or qualification of shares of Stock issuable
pursuant to an award is required by any securities exchange or under any state
or Federal law, or that the consent or approval of any governmental regulatory
body is necessary or desirable as a condition of, or in connection with, the
grant of an award or the issuance of shares of Stock pursuant to an award, no
shares of Stock shall be issued, in whole or in part, unless such listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions or with such conditions as are acceptable to the
Committee.

5



--------------------------------------------------------------------------------



 



          15.     Representation of Optionee. The Company may require the
optionee to deliver written warranties and representations upon exercise of the
option that are necessary to show compliance with federal and state securities
laws including to the effect that a purchase of shares under the option is made
for investment and not with a view to their distribution (as that term is used
in the Securities Act of 1933).
          16.     Termination and Amendment of Plan. The Board may at any time
terminate the Plan or make such modification or amendment thereof as it deems
advisable. Termination or any modification or amendment of the Plan shall not,
without consent of a participant, affect his rights under an option previously
granted to him.
*                    *                    *
As adopted by the Board of Directors of Pharmion Corporation as of February 11,
2003, as amended and restated as of February 11, 2003, September 23, 2003 and
April 1, 2005.

                By:   /s/ Patrick J. Mahaffy       Title:   President and Chief
Executive Officer                 

6